United States District Court

NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

WENDELL O. REESE and KAREN
D. REESE

Vv. CIVIL ACTION NO. 3:19-CV-0799-S-BK

WELLS FARGO US
HOLDINGS, INC.

OGRA UG Cn 6G9 GOD 6G? OO?

ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
OF THE UNITED STATES MAGISTRATE JUDGE

The United States Magistrate Judge made findings, conclusions and a recommendation in
this case. No objections were filed. The District Court reviewed the proposed findings,
conclusions and recommendation for plain error. Finding none, the Court ACCEPTS the Findings,
Conclusions and Recommendation ofthe United States Magistrate Judge.

SO ORDERED.

SIGNED February 20, 2020. /

Vie

UNITED STATES DISTRICT JUDGE

 

 

 
